—Judgment, Supreme Court, Bronx County (Alexander Hunter, Jr., J.), rendered November 15, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to-a term of 5 to 10 years, unanimously affirmed.
Defendant’s contentions that the court’s charge to the jury improperly endorsed the testimony of the undercover officer and included an unbalanced marshaling of the evidence are unpreserved for appellate review, and we decline to review them in the interest of justice. Were we to review these claims, we would find that the charge, read as a whole, made clear to the jury that the court had no opinion on the evidence, and that the court fairly set forth the evidence in the context of instructing the jury regarding the application of the law to the facts (see, People v Woods, 199 AD2d 176, lv denied 83 NY2d 860).
We perceive no abuse of sentencing discretion.
We have considered defendant’s remaining contentions, including those contained in his pro se supplemental brief, and find them to be without merit. Concur — Williams, J. P., Tom, Mazzarelli and Andrias, JJ.